Citation Nr: 1234726	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  06-14 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for neurological disability of the extremities, to include as secondary to the service-connected low back condition.  

2.  Entitlement to service connection for vertigo, to include as secondary to the service-connected low back condition.  

3.  Entitlement to service connection for spontaneous fevers and chills, to include as due to exposure to herbicides during service. 

4.  Entitlement to service connection for sleep apnea, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).  

5.  Entitlement to service connection for headaches to include as secondary to the service-connected PTSD. 

6.  Entitlement to service connection for hypertension, to include as secondary to the service-connected PTSD.  

7.   Entitlement to service connection for a skin disability, to include as due to exposure to herbicides during service. 
 
8.  Entitlement to service connection for malignant melanoma, to include as due to exposure to herbicides during service.

9.  Entitlement to an initial evaluation in excess of 40 percent for the service-connected low back condition.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 22, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran presented testimony regarding these issues in a September 2008 Board hearing.  A transcript of the hearing has been associated with the claims folder.

The matters were previously before the Board in December 2008 and April 2010.  On both occasions, the claims were remanded for further development and adjudication.  In April 2010, the Board determined that a claim for TDIU prior to February 22, 2007, was raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009).  The matter was remanded to the RO for adjudication; however, as the remand orders of the Board were not complied with, further remand is mandated due to the RO's failure to follow the directives in the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

In August 2010, the RO implemented the award of service connection for a low back condition granted by the Board in April 2010.  The RO assigned a 40 percent rating effective from May 28, 2004.  In December 2010, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned but a Statement of the Case (SOC) does not appear in this record.  Therefore, the Board must remand that matter, pending the issuance of an SOC to the Veteran and receipt of a timely Substantive Appeal in response thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

The claims for TDIU and an initial rating in excess of 40 percent for the service-connected low back condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 

The Board determined in 2008 and 2010 that a claim for a neck disability had been raised by the record.  The matter was referred to the Agency of Original Jurisdiction (AOJ) for adjudication, which has yet to be undertaken.  The Board does not have jurisdiction over the claim for a neck disability and it is AGAIN referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam (RVN) and is presumed to have been exposed to an herbicide agent during such service.  

2.  The competent evidence of record does not demonstrate any currently diagnosed neurological disability of the extremities.

3.  The competent evidence of record does not demonstrate any currently diagnosed vertigo.
 
4.  The competent evidence of record does not demonstrate any currently diagnosed disability manifested by spontaneous fevers and chills.

5.  The competent evidence of record does not demonstrate any currently diagnosed sleep apnea.

6.  Hypertension was initially demonstrated years after service, and there has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's hypertension is related to active duty or proximately due to or the result of the service-connected PTSD. 

7.  Headaches were initially demonstrated years after service, and there has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's headaches are related to active duty or proximately due to or the result of the service-connected PTSD. 

8.  The Veteran is not shown to have manifested a chronic skin rash condition in service or for many years thereafter; skin rashes are not shown to be due to a documented injury or other event of the Veteran's active military service.

9.  The Veteran is not shown to have manifested malignant melanoma in service or for many years thereafter; malignant melanoma is not shown to be due to a documented injury or other event of the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a neurological disability of the extremities due to disease or injury that was incurred in or aggravated by active service; it is not presumed to have been so incurred; and it is not proximately due to or the result of the service-connected low back condition.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

2.  The Veteran does not have vertigo due to disease or injury that was incurred in or aggravated by active service; it is not presumed to have been so incurred; and it is not proximately due to or the result of the service-connected low back condition.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

3.  The Veteran does not have spontaneous fevers and chills due to disease or injury that was incurred in or aggravated by active service nor is it presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

4.  The Veteran does not have sleep apnea due to disease or injury that was incurred in or aggravated by active service; it is not presumed to have been so incurred; and it is not proximately due to or the result of the service-connected PTSD.  
38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

5.  The Veteran does not have hypertension due to disease or injury that was incurred in or aggravated by active service nor is it presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

6.  The Veteran does not have headaches due to disease or injury that was incurred in or aggravated by active service; they are not presumed to have been so incurred; and are not proximately due to or the result of the service-connected PTSD.  
38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

7.  The Veteran does not have skin rashes due to disease or injury that was incurred in or aggravated by active service nor is it presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

8.  The Veteran does not have malignant melanoma due to disease or injury that was incurred in or aggravated by active service nor is it presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 



Duty to Notify 

The record shows that in July 2004 and August 2004 VCAA letters, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO provided VCAA notice to the Veteran in July 2004 and August 2004, which was prior to the January 2005 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claims for service connection.  Letters sent in March 2006 and January 2009 gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 


Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, post-service VA and private medical records, lay statements, records from the Social Security Administration (SSA), reports of VA examination, and the transcript from the September 2008 Board hearing.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

The Veteran was afforded an Agent Orange Registry examination in May 2004 and various VA examinations in February 2005, March 2006, October 2007, January 2009, and February 2009.   In April 2010, the Board noted that the matters had been remanded in December 2008 so that the Veteran could be afforded appropriate VA examinations as some of the examinations were felt to be inadequate.  In April 2009, January 2011, and June 2011 statements, the Veteran refused to participate in any further VA examination expressing frustration and dissatisfaction with VA, to include the examination and adjudication process.  Most recently, he cancelled his January 2011 examinations, again indicating that he no longer wished to appear for VA examination.  The Board sympathizes with the Veteran's frustration.  However, as he was reminded in April 2010, VA examinations are conducted in order to assist the Board with making a final determination and if a sufficient VA examination cannot be obtained or if a Veteran failed to report for a scheduled examination in connected with an original compensation claim, the Board must base its decision on the evidence of record.  38 C.F.R. § 3.655.  While VA has a duty to assist the Veteran in the development of his claim (i.e. affording him VA examinations), the Veteran has a duty to cooperate with VA.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  As such, no further Remand for VA examination shall be ordered and the Board shall decide the claims based on the evidence currently of record.  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. Criteria

The issues before the Board involve a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension, malignant tumors, and/or other organic diseases of the nervous system, become manifest to a degree of at least 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).  

Service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam. 
38 C.F.R. § 3.313.  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the service person must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See also Haas v. Peake, 525 F.3d 1168   (Fed. Cir. 2008). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including chloracne or other acneform disease consistent with chlorance acne, ischemic heart disease (not including hypertension), and acute and subacute peripheral neuropathy, may be presumed incurred in service if shown to have manifested to a degree of 10 percent or more any time after service, except that chloracne or other acneform disease consistent with chloracne and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during service.   See 38 C.F.R. §§ 3.307, 3.309.  

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 41442-41449, and 61 Fed. Reg. 57586-57589 (1996).


III. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and Virtual VA record (which contains no additional pertinent information).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Neurological Disability of the Extremities, Vertigo, Spontaneous Fevers and Chills, and Sleep Apnea 

The Veteran contends that he is entitled to service connection for neurological disability of the extremities, vertigo, spontaneous fevers  and chills, and sleep apnea.  At the outset of the appellate period, the Veteran asserted the claimed disabilities were the result of herbicide (Agent Orange) exposure.  During the pendency of the appeal, he further asserted that vertigo and a neurological disability of the extremities was secondary to the service-connected low back condition and sleep apnea was secondary to the service-connected PTSD.   Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for a neurological disability of the extremities, vertigo, spontaneous fevers and chills, and sleep apnea, on any basis. 

In this case, the Veteran's service personnel records show he was the recipient of  the Purple Heart, Vietnam Campaign Medal, Vietnam Service Medal, Combat Action Ribbon, and the Republic of Vietnam Meritorious Unit Citation, among other awards, citations, and ribbons.  As the Veteran served in Vietnam during the applicable time period, he is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).  However, none of the claimed disabilities are diseases associated with such exposure.  The Veteran does not allege, nor does the evidence of record show, that acute or subacute peripheral neuropathy manifested to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during service.  Thus, service connection is not warranted on a presumptive basis based on the Veteran's herbicide exposure.  
38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.   

Notwithstanding the aforementioned provisions relating to presumptive service connection, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Turning to alternate bases of service connection, the Veteran's service treatment records, including the April 1970 separation examination, are negative for complaints, symptoms, findings or diagnoses related to a neurological disability of the extremities, vertigo, fevers and/or chills, or sleep apnea.  Because these claimed conditions were not manifested during service, service connection may not be established based on chronicity in service or continuity of symptomatology thereafter.  38 C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 488, 494- 97   (1997).  There is also no evidence of pertinent complaints, symptoms, findings or diagnoses of peripheral neuropathy, vertigo, or sleep apnea (central nervous system as opposed to obstructive airway) within one year of the Veteran's separation from service.  Thus, presumptive service connection as a chronic disability is not warranted for either a neurological disability of the extremities, vertigo, or sleep apnea.  38 C.F.R. §§ 3.307, 3.309. 

What the Board finds most dispositive, is the current lack of a diagnosis of any of the claimed conditions.  Dr. GEU noted complaints of dizzy spells in February 2005, but found no severe findings on examination of the Veteran.  The January 2009 VA examiner noted the Veteran denied vertigo.  The Veteran declined neurological examination in January 2011.  

The Board notes that in February 2005, Dr. MAP indicated that he treated the Veteran over a 15 year period for disabilities to include sleep apnea: however, no objective findings, sleep studies, or treatment notes were provided in support of the broad statement.  The January 2009 VA examiner noted that sleep study would be required to diagnosis sleep apnea.  As noted at the outset of the decision, the Veteran has chosen not to participate in further VA examination, so sleep apnea has not been shown by the evidence of record.  The May 2011 VA examiner (records review only) confirmed that there was no documentary evidence of sleep apnea.  

The Veteran has also not been diagnosed with a disability manifested by fevers and chills.  The Veteran and his wife (a registered nurse) indicated in statements that he suffered from three days of fevers and chills a couple months after their marriage in July 1970.  The Veteran's wife thought he might have had malaria, but the Veteran refused to go to the hospital.  She did not allege any currently diagnosed disability associated with fevers and chills. 

The Veteran has been diagnosed with paresthesias, radicular pain, and chronic numbness and tingling of the extremities; however, they have been considered symptoms of the low back condition and not a separately diagnosed neurological disability.  On VA examination in March 2006 , the Veteran was simply diagnosed with radicular pain of the legs associated with degenerative disc disease (DDD) of the lumbar spine, which is not a disability for purposes of VA compensation.  Sanchez-Benitez v. Principi, 259 F.3d 1356   (Fed. Cir. 2001) ("a diagnosed identifiable underlying malady or condition is needed to constitute a disability for which service connection can be granted").   The examiner found no root like sensory loss in the legs.  The October 2007 VA examination found no evidence of peripheral neuropathy.  In an August 2008 letter, Dr. REB opined that numbness, tingling, and weakness in the legs was a symptom of the lumbar spinal stenosis.  The Veteran declined a neurological examination in January 2011.  A May 2011 VA opinion (records review) found that a neurological condition was not caused by or aggravated by the low back condition.  The Board notes that in February 2005, Dr. MAP indicated that he treated the Veteran over a 15 year period for disabilities to include peripheral neuropathy; however, no objective findings, nerve conduction studies, or treatment notes were provided in support of the broad statement.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disabilities for which benefits are being claimed.  The evidence in this case does not show that the Veteran has, or for any period of claim has had, a neurological disability of the extremities, vertigo, a disability manifested by fevers and chills, or sleep apnea.  38 C.F.R. § 3.303. 

The Veteran's contentions are that he has a neurological disability of the extremities, vertigo, sleep apnea, and a disability manifested by fevers and chills and that the conditions are linked to his exposure to herbicides during active duty or a service-connected disability in the case of a neurological disability, vertigo and sleep apnea.  However, they do not support his claims.   

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469   (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303   (2007).  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 

First, as a layperson the Veteran is not competent to diagnose a medical condition or the etiology of a disability.  See Bostain v. West, 11 Vet. App. 124, 127   (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492   (1992).   See also Routen v. Brown, 10 Vet. App. 183, 186   (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence of a diagnosis or that such is related to his service or service-connected disability.  The Veteran's wife did not allege in her statement a contemporaneous diagnosis of a neurological disability of the extremities, vertigo, sleep apnea, or a specific disability manifested by fevers and chills.  Finally, any statements or testimony describing symptoms associated with the claimed disorders, to include, but not limited to, numbness, tingling, dizziness, fevers, chills, and snoring, have not been supported by a later diagnosis by a medical professional.  

In sum, the preponderance of the evidence is against the claims.  As such, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


Hypertension and Headaches

The Veteran contends that he is entitled to service connection for hypertension and headaches.  At the outset of the appellate period, the Veteran asserted that hypertension and headaches were the  result of herbicide (Agent Orange) exposure.  During the pendency of the appeal, he further asserts that hypertension and headaches were secondary to the service-connected PTSD.   Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for hypertension and headaches, on any basis. 

The evidence shows the Veteran served in Vietnam during the applicable time period and thus, he is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).  However, hypertension and headaches are not diseases associated with such exposure.  Therefore, service connection is not warranted on a presumptive basis based on the Veteran's herbicide exposure.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. §§ 3.307, 3.309.   

Notwithstanding the aforementioned provisions relating to presumptive service connection, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee, 34 F.3d at 1042.  

Turning to alternate bases of service connection, the Veteran's service treatment records, including the April 1970 separation examination, are negative for complaints, symptoms, findings or diagnoses related to hypertension or headaches.  Because hypertension and headaches were not manifested during service, service connection may not be established based on chronicity in service or continuity of symptomatology thereafter.  38 C.F.R. § 3.303 ; Savage v. Gober, 10 Vet. App. 488, 494- 97   (1997).  There is also no evidence of pertinent complaints, symptoms, findings or diagnoses of  hypertension or migraine headaches within one year of the Veteran's separation from service.  Thus, presumptive service connection as a chronic disability is not warranted.  38 C.F.R. §§ 3.307, 3.309. 

As hypertension and headaches were not shown during service or for years thereafter, service connection can only be granted if there is some competent evidence linking the current disability to service or a service-connected disability as claimed.  Here, there is no such competent evidence that establishes a relationship to an identified injury or other incident of service or the service-connected PTSD.  

In February 2005, Dr. MAP opined hypertension and headaches were caused or aggravated by PTSD, but no rationale was provided.  The Board does not find this opinion probative of the matter on appeal.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).  

The January 2009 VA examiner indicated it would be mere speculation to say whether hypertension or headaches were exacerbated by a medical condition; no rationale was provided.  This opinion is also not probative of the matter on appeal.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.   Id at 390.  However, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The January 2009 examiner did not explain the basis for the opinion.  

The May 2011 VA examiner, after reviewing the records, simply opined there was no documentary evidence to support a statement that hypertension or headaches were caused or aggravated by PTSD. A separate May 2011 opinion indicated headaches were not related to service, but again no rationale was provided.  Miller, 11 Vet. App. at 348. This examiner also indicated that she would leave the question as to whether headaches were caused or aggravated by PTSD, to mental health professionals.   

VA examinations are conducted in order to assist the Board with making a final determination and if a sufficient VA examination cannot be obtained or if a Veteran fails to report for a scheduled examination in connected with an original compensation claim, the Board must base its decision on the evidence of record.  38 C.F.R. § 3.655.  The Veteran has declined further examination, to include in January 2011.  The Veteran has a duty to cooperate with VA, which he did not.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In looking at the evidence of record, there has been no demonstration by competent medical, nor competent and credible lay, evidence that the Veteran's hypertension and/or headaches are related to active duty (including herbicide exposure) or proximately due to or the result of the service-connected PTSD.  The Veteran particular assertions in this case cannot constitute competent medical evidence of  nexus opinion as he is a layperson.  See Bostain,  11 Vet. App. at 127; Espiritu v. Derwinski, 2 Vet. App. 492   (1992); see also Routen, 10 Vet. App. at 186.  Notably, he is not asserting a nexus via a continuity of symptoms (which he is competent to report), but rather that the disability is due to herbicide exposure or due to PTSD. 

In sum, the preponderance of the evidence is against the claims.  As such, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.   


Skin Rashes and Malignant Melanoma

The Veteran contends that he is entitled to service connection for skin rashes and malignant melanoma.  Specifically, he asserts they are the result of herbicide (Agent Orange) exposure.  Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for skin rashes and malignant melanoma, on any basis. 

The evidence shows the Veteran served in Vietnam during the applicable time period and thus, he is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).  However, skin rashes and malignant melanoma are not  diseases associated with such exposure.  The Veteran does not contend, nor does the evidence show that, chloracne or another acneform disease consistent with chloracne, manifested to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during service.  Therefore, service connection is not warranted on a presumptive basis based on the Veteran's herbicide exposure.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.   

Notwithstanding the aforementioned provisions relating to presumptive service connection, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee, 34 F.3d at 1042.  

Turning to alternate bases of service connection, the Veteran's service treatment records show he was treated for ringworm of the buttock and ankles in October 1969.  The mere fact that the Veteran was diagnosed with ringworm in service, is not enough to establish that a chronic skin disability resulted, to include skin rashes or malignant melanoma.  38 C.F.R. § 3.303(b).   Notably, there were no further complaints in service and the April 1970 separation examination (including the evaluation of the skin) was negative for findings or diagnoses related to malignant melanoma or rashes.  

As there was no diagnosed chronic skin condition during service, including rashes or malignant melanoma, a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In the instant case, this has not been met.  

Post-service, the Veteran was first diagnosed with malignant melanoma of the upper back in March 2001, some 31 years after his separation from active service and clearly outside the one-year presumptive period for malignant tumors.  38 C.F.R. §§  3.307, 3.309.  The May 2004 Agent Orange Registry examination simply noted mottled discoloration of the lower half of the legs.  There were questionable stasis changes, but no skin rashes diagnosed.  VA outpatient treatment providers in September 2007 found no evidence of skin rashes.  Upon VA examination in October 2007, there were no skin lesions.  Actinic keratosis and sun damage were first noted upon VA examination in February 2009, some 39 years after his separation from service.   

This absence of evidence of complaints, treatment, or diagnoses of malignant melanoma until 2001 and actinic keratosis until 2009 constitutes negative evidence against the claims because it tends to disprove that malignant melanoma or skin rashes were the result of the Veteran's active service.   See Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000). The Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261   (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).   Significantly, neither skin rashes nor malignant melanoma were noted by medical personnel at separation examination in April 1970 or for many years thereafter.  

As skin rashes and malignant melanoma were not shown during service or for years thereafter, service connection can only be granted if there is some competent evidence linking the current disability to service.  Here, there is no such competent evidence that establishes a relationship to an identified injury or other incident of service.  

In an undated statement, Dr. MAP indicated the Veteran had melanoma related to Agent Orange exposure.  No rationale was provided and thus, the opinion is not probative of the matter on appeal.  See Miller, 11 Vet. App. at 348.  In a February 2009 opinion, the VA examiner indicated that it was speculation to say whether malignant melanoma was related to service.  No rationale was provided and thus, this opinion is also not probative of the matter on appeal.  Jones , supra.  No opinion was provided with regard to the diagnosis of actinic keratosis and sun damage.  The January 2011 VA opinion was also inadequate as it simply indicated that it would be mere speculation to state whether ringworm and malignant melanoma were related to service.  Id. 

VA examinations are conducted in order to assist the Board with making a final determination and if a sufficient VA examination cannot be obtained or if a Veteran fails to report for a scheduled examination in connected with an original compensation claim, the Board must base its decision on the evidence of record.  38 C.F.R. § 3.655.  The Veteran has declined further examination, to include in January 2011.  The Veteran has a duty to cooperate with VA, which he did not.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In looking at the evidence of record, there has been no demonstration by competent medical, nor competent and credible lay, evidence that the Veteran's skin rashes or malignant melanoma are related to herbicide exposure.  The Veteran assertions as to this type of nexus cannot constitute competent medical evidence of  nexus to herbicide exposure as he is a layperson.  See Bostain,  11 Vet. App. at 127; Espiritu , supra; see also Routen, 10 Vet. App. at 186.  

In sum, the preponderance of the evidence is against the claims.  As such, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.   


ORDER

Entitlement to service connection for neurological disability of the extremities, to include as secondary to the service-connected low back condition, is not warranted.  

Entitlement to service connection for vertigo, to include as secondary to the service-connected low back condition, is not warranted.  

Entitlement to service connection for spontaneous fevers and chills, to include as due to exposure to herbicides during service, is not warranted. 

Entitlement to service connection for sleep apnea, to include as secondary to the service-connected PTSD, is not warranted.  

Entitlement to service connection for headaches, to include as secondary to the service-connected PTSD, is not warranted. 

Entitlement to service connection for hypertension, to include as secondary to the service-connected PTSD, is not warranted.  

Entitlement to service connection for a skin disability, to include as due to exposure to herbicides during service, is not warranted. 

Entitlement to service connection for malignant melanoma, to include as due to exposure to herbicides during service, is not warranted. 
 
To this extent the appeals are denied.


REMAND

As noted in the Introduction, the Board previously determined that a claim for TDIU prior to February 22, 2007, was raised by the record.  See Board Decision dated in April 2010.   In November 2011, the RO issued a supplemental statement of the case (SSOC).  Notably, the RO found that the Veteran had been determined to be scheduler 100 percent disabled; however, the RO failed to adjudicate whether TDIU was warranted prior to February 22, 2007, when he was not at 100 percent scheduler evaluation.  As the remand orders of the Board were not complied with, further remand is mandated .  Stegall, supra.   

Also noted in the Introduction, in an August 2010 rating decision, the RO implemented the award of service connection for a low back condition granted by the Board in April 2010.  The RO assigned a 40 percent rating effective from May 28, 2004.  The Veteran filed an NOD in December 2010.  See 38 C.F.R. § 20.302(a).  Since there has been an initial RO adjudication of the claim and an NOD as to the initial rating assigned, the Veteran is entitled to an SOC, and the current lack of an SOC with respect to the claim is a procedural defect requiring remand.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200; see also Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, this matter is REMANDED to the RO for the following action:

1.  The RO should adjudicate whether TDIU was warranted prior February 22, 2007.  The Veteran and his representative  should be furnished an SSOC and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

2.  The RO should furnish the Veteran with an SOC with respect to his claim for entitlement to an initial rating in excess of 40 percent for the service-connected low back condition and afford him with a reasonable opportunity for response.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect his appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).   If a timely substantive appeal is received, then the case should be returned to the Board for appellate review.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


